DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to RCE filed on 1/13/2022. Claims 1, 2, 4, 8, 14, 18, and 20 have been amended. Claim 17 has been cancelled. Claim 21 has been newly added. Claims 1-16 and 18-21 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/13/2022 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 1/13/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10393803 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Response to Arguments
	Applicant’s arguments against the prior art rejections in view of the current amendments are persuasive. These rejections are withdrawn.

Reasons for Allowance
The following is an examiner's statement for reason of allowance:
The closest prior art of record:
Singh et al. (6539536) discloses scannable memory cells 320a-e (FIG. 3B) that are provided for DFT functionality and links them together to form a scan chain. A scannable memory cell is also called a test memory cell.  The result is shown in memory unit 320 of FIG. 3B which contains scannable memory cells 320a-e in a scan chain configuration. The output 331 of cell 321a is routed to mission mode circuitry 305a of the combinational logic 305 and is also routed to another scannable memory cell (e.g., 320b)), and in order to simulate the presence of the links that connect the scannable memory cells into chains, the TR compiler 625 of the present invention provides loopback circuits that couple the output (either Q or /Q) of a given scannable memory cell back to the scan input (SI) of the same memory cell. The D input of cell 321a is coupled to the output of a multiplexer 323 which has a select line input 325, called the scan enable or SE line.  The data inputs to the mux 323 are (1) an I input 327 analogous to input 306a from unit 301 and (2) an SI shift input 329 which originates from a previous scannable memory cell or from a primary input provided cell 320a is the first cell in a scan chain. The output 331 of cell 321a is also routed to another scannable 

However, the prior arts of record do not explicitly disclose or fairly suggest, either individually or in combination, the limitations “a first memory device comprising first storage circuitry, wherein the first storage circuitry is configured to store first data; and a second memory device comprising second storage circuitry and coupled in the first loopback chain downstream relative to the first memory device; wherein, when the first data is targeted by loopback parameters: the first memory device is configured to generate a first loopback signal at least in part by sampling a subset of the first data stored in the first memory device using a loopback strobe signal having a first frequency less than a second frequency of a data strobe signal used to read the first memory device; and the second memory device is configured to generate a second loopback signal by inverting the first loopback signal to facilitate monitoring operation of the first memory device when a first output loopback signal generated based at least in part on the second loopback signal is output via the first loopback pin” in claim 1, and similarly claims 8 and 14.



Any comments considered necessary by applicant must be submitted no later than 
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SAZZAD HOSSAIN/Examiner, Art Unit 2111
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111